Citation Nr: 0306605	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151.

3.  Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	James Ireijo, Esq.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.  He died in November 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.

The appellant has made a claim for benefits under 38 U.S.C. § 
1318.  The Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision, the Federal Circuit directed VA to conduct 
expedited rulemaking which will either explain why certain 
regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
Thus, that claim will not be adjudicated in this decision.


FINDINGS OF FACT

1.  The veteran died in November 1998.  At the time of the 
veteran's death, the veteran was not service-connected for 
any disabilities.

2.  A cardiovascular disorder, including hypertension and 
renal disease, was not manifest during service or within 1 
year of separation.

3.  The cause of death was listed on the death certificate as 
massive intracerebral hemorrhage, spontaneous.

4.  Competent evidence of a nexus between the veteran's cause 
of death and service is not of record.

5.  The veteran was not treated at a VA facility, to include 
hospital care, medical or surgical treatment, and an 
examination.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).

2.  The theory of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 has no legal basis.  38 U.S.C.A. § 1151 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the January 2000 statement of the case, the RO provided the 
appellant with the text of 38 C.F.R. § 3.312, pertaining to 
the requirements for service connection for cause of death.  
In a November 2000 letter to the appellant, the RO specified 
that the appellant should provide any available evidence 
which would support her claim that the cause of death was 
related to herbicide exposure, including medical opinions 
linking the cause of death to herbicide exposure.  In 
addition, in the January 2001 supplemental statement of the 
case, the RO provided the appellant with the text of 
38 C.F.R. § 3.309(e), which lists the diseases entitled to 
presumptive service connection if a veteran had service in 
Vietnam.  In a July 2001 VCAA letter, the RO indicated that 
in order to establish service connection for cause of the 
veteran's death, the appellant needed to provide evidence of 
the cause of death, evidence of an injury, disease or other 
event in service, and evidence of a relationship between the 
cause of death and the injury, disease or other event in 
service.  In addition, in response to the appellant's claim 
that the veteran died from exposure to Agent Orange, the RO 
indicated that the appellant needed to provide medical 
evidence that would establish the cause of death was a result 
of Agent Orange exposure.

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the July 2001 VCAA letter, the RO indicated that 
it would obtain the veteran's service medical records and 
other military service records if necessary.  In addition, 
the RO indicated that it would help the appellant obtain 
medical records, employment records, or records from other 
Federal agencies; however, it noted that she must provide 
enough information about those records so that the RO could 
request them from the person or agency that has them.  The RO 
noted that it was the appellant's responsibility to make sure 
that those records were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the private treatment records identified by the 
appellant.  The appellant has not indicated the existence of 
any additional records that would aid in substantiating her 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The veteran's October 1967 enlistment examination report 
indicated that the veteran had 20/20 vision in both eyes.  
Clinical evaluations of the heart, vascular system, and eyes 
were normal.  His blood pressure was 134/70.

In March 1968, the veteran complained of pain in both eyes 
from sun glare.

In April 1968, he complained of severe headaches.  

In June 1969, he was seen for fragmentation wounds of the 
right arm.

The veteran's April 1971 discharge examination report 
indicated that the veteran had defective visual acuity, not 
considered disabling, with 20/30 vision in the right eye and 
20/75 vision in the left eye.  Clinical evaluations of the 
heart, vascular system, and eyes were normal.  His blood 
pressure was 118/78.

In November 1971, a service medical record indicated that the 
veteran was seen for hyperpigmented lesions, which the 
examiner noted were very common in Vietnam servicemen.  The 
examiner noted that the cause was probably a combination of 
the type of bites and the very unhygienic conditions for 
healing, including sweat, river water soaked feet, and poor 
personal hygiene.  The examiner noted that the veteran had 
had insect bites in the United States as well, and those had 
healed with scars, and that if there was a period of poor 
healing, that period was past.  The examiner entered an 
impression of scars incurred in the line of duty, not due to 
his conduct.

A January 1992 private treatment report indicated a left 
breast mass and elevated blood pressure.

A May 1998 private outpatient treatment report indicated that 
the veteran was diagnosed with recent edema with purpuric 
eruption, etiology uncertain though spontaneously improved.

A June 1998 private outpatient treatment report indicated 
that the veteran noted a petechial rash with various sizes of 
purpuric lesions ranging from a few millimeters to almost 6 
to 8 millimeters, involving the lower abdomen down to the 
feet.  The examiner also noted that the veteran had recently 
twisted his left ankle with significant swelling of the left 
ankle, more than the veteran would have expected.  The 
examiner noted that the veteran was a surveyor and would go 
through minor sprains of his ankle without difficulties.  The 
examiner noted that the veteran had been taking a lot of 
ibuprofen for chronic left shoulder pains.

The physician noted that a previous doctor had performed lab 
tests of the veteran, which revealed a platelet count of 
38,000, a hematocrit and hemoglobin of 41.7 and 14.2, a white 
count of 6,200 with 50% segmented neutrophils.  The examiner 
noted that the veteran smoked half a pack of cigarettes a day 
and drank up to four beers a day.  He had discontinued taking 
Motrin, which he had taken for a long time, and in 1989 he 
had an accident with injury to his left shoulder and clavicle 
which left him with chronic pain.  The examiner noted that 
when the veteran was in Vietnam he smoked [] but never used 
any intravenous drugs, there was no exposure to HIV, he had 
never had a transfusion, and there was no history of liver 
disease.

The physician noted that the veteran denied any GI/GU, 
respiratory, cardiovascular system or central nervous system 
symptoms except "not feeling well" and a history of a 15 to 
17 pound weight-loss over the past two months.  Physical 
examination of the abdomen revealed some voluntary guarding 
and an enlarged liver at about two finger breadths below the 
right costal margin.  Extremities revealed a sprained left 
ankle with possible ecchymosis.  He had purpuric rash from 
the lower abdomen to the feet with lesions measuring 2 
millimeters up to 6 or 8 millimeters, which were non-
blanching.  There was also some induration.

The physician entered an impression of thrombocytopenia with 
hypergammaglobulinemia, rule out autoimmune disorder, such as 
idiopathic thrombocytopenic purpura with or without 
vasculitis.  The physician commented that the veteran had a 
significant hypergammaglobulinemia of 5.6 gm%, which the 
physician noted had changed remarkably from 1987 when the 
gammaglobulin was 2.7.  The physician noted that the veteran 
was aware of the risks of a low platelet count and understood 
not to take aspirin or nonsteroidal anti-inflammatory drugs.  
He also noted that elective surgery was ill-advised because 
easy bleeding and bruising, even spontaneously, was quite 
likely.

A June 1998 private echocardiography report indicated that 
the veteran had an abnormal echocardiogram; aortic stenosis, 
mild, possibly bicuspid valve, with mild aortic 
regurgitation; mild mitral, and mild-moderate tricuspid 
insufficiency; and mild left ventricular hypertrophy with 
vigorous systolic function.

A July 1998 private outpatient treatment report indicated 
that approximately two months prior, the veteran had awakened 
with swollen ankles and painless, tiny red splotches around 
the lower extremities to the waist.  The examiner noted that 
the veteran's physician had found thrombocytopenia, and that 
the platelet count had gone back up, apparently without 
treatment.  The examiner noted that approximately two weeks 
prior, the veteran noted loss of peripheral vision in the 
left eye, which was evaluated by another physician who 
suggested that it might have been a clot with associated 
edema, clouding, and visual loss.  The examiner noted that 
the veteran was placed on prednisone, and his vision may be 
slightly improved.  The examiner noted that because of the 
thrombocytopenia and sudden visual loss, the veteran was 
being evaluated further.

The examiner noted that the veteran's past medical history 
was remarkable for arthroscopy of the left shoulder, an 
allergy to Escargot, shrapnel wounds and malaria from 
Vietnam, occasional night sweats, and easy bruising of late.  
The examiner also noted that the veteran revealed that he had 
been quite fatigued and had to sit and rest every 2 or 3 
hours, that he had diffuse muscle and joint aching, and that 
he had lost weight from 150 down to 133 pounds.  The examiner 
also noted that the veteran indicated that he voided 
frequently at night, but not as much during the day, and that 
since he had been on prednisone, he felt well.  The examiner 
also noted that the veteran's night sweats had been worse 
over the last 2 months, but seemed to have improved on the 
prednisone.  The examiner noted that there was no known 
tuberculosis exposure, no other past history of clotting or 
bleeding disorders, no sicca symptoms, stomatitis, rashes, 
photosensitivity, or Raynaud's disease.  The examiner stated 
that the veteran did have chronic palmar erythema, and that 
the bowel and bladder were otherwise unremarkable.

The examiner noted that a letter from a previous physician 
noted a left inferior nasocular embolus off the optic nerve, 
with segmented neural edema approaching the left macula, 
which was most consistent with a fibrinoid embolus to the 
eye.  

The examiner noted that the rheumatoid factor at the time of 
his examination of the veteran was 1:320, which was "quite 
high."  He entered the following diagnoses: (1) 
polyarthritis with thrombocytopenia, probably autoimmune in 
nature, associated with normochromic, normocytic anemia, 
recent onset; (2) hypocholesterolemia, rule out 
hyperthyroidism; (3) aortic murmer, question etiology; 
(4) abnormal liver function studies in a moderately heavy 
drinker; (5) microhematuria; and (6) most importantly, left 
visual loss, probably due to fibrinoid embolus, associated 
with prolonged PTT on recent laboratory studies and high 
titer rheumatoid factor.  The examiner stated that he 
suspected that there was an autoimmune process going on, 
probably a hypercoagulable state, and that the veteran may 
have had antiphospholipid antibody syndrome, associated with 
this polyarthritis.  The examiner noted that the rheumatic 
factor surprised him because rheumatoid arthritis was not 
usually associated with hypercoagulability or 
thrombocytopenia, unless there is Felty's syndrome.  The 
examiner stated that he had ordered blood cultures and an 
echocardiogram to rule out endocarditis, which could be 
associated with a positive rheumatoid factor and emboli, but 
there was no other evidence of emboli upon examination.  
There were no splenic hemorrhages or genital lesions.  The 
examiner also did a vasculytic workup and a 
hypercoagulability workup.


A July 1998 examiner noted that at the present time the 
veteran felt well and had no new complaints, but that he had 
sustained a weight loss of approximately 20 pounds from 155 
to 135 pounds presumably over the past 2 to 3 months.  The 
examiner noted that the veteran's only urinary tract problem 
was nocturia x2, and that the veteran denied any gross 
hematuria, passage of any kidney stones, episodes of urinary 
tract infection, or symptoms of bladder outlet obstruction.

The examiner noted that the veteran had a shrapnel injury in 
Vietnam between 1969 and 1970, and food poisoning in Vietnam 
in 1971.  The examiner also noted that the veteran had 
sustained a motor vehicle accident in 1988 where the left 
shoulder ligaments and right knee were traumatized.  The 
examiner also noted that the veteran had a history of malaria 
while in Vietnam between 1968 and 1972, and a urinary tract 
infection and "boils" in his groin and buttocks while in 
Vietnam.  The examiner also noted that the veteran had a 
history of childhood asthma, and a history of a left breast 
lump several years prior, but that the mammogram was negative 
and it resolved spontaneously.

The examiner noted that a urinalysis revealed large occult 
blood, 1+ protein, pH 5.0, and glucose negative.  Microscopic 
revealed 50-75 red blood count per high power field, some of 
which were dysmorphic.  There were 3-5 white blood cells per 
high power field.  No red blood cell casts could be 
appreciated.

The examiner stated that the veteran was suffering from some 
multi-systemic illness with an undetermined diagnosis, and 
that "some form of collagen vascular disease or systemic 
vasculitis would certainly be highly suspect."  The examiner 
noted that documented so far had been thrombocytopenia, 
visual field defect, heart murmur, microscopic hematuria with 
possible proteinuria, weight loss, and possible renal 
insufficiency.

Another July 1998 private outpatient treatment report from an 
ophthalmologist indicated that the veteran had 
thrombocytopenia with hypergammaglobulinemia and decreasing 
renal function.  The examiner entered the following 
impressions:  (1) inferotemporal branch retinal artery 
occlusion, left eye, with white embolus in the vessel; (2) 
appearance of Roth spot, right eye; (3) suggestion though not 
conclusive of diffuse vascular leakage on the disc of each 
eye on fluorescein angiography.  The examiner stated that, 
with the embolus present, it would be important to do cardiac 
echography in the event there was any suggestion of valvular 
abnormalities.  The examiner stated that the veteran noted 
that he had been diagnosed with a heart murmur, and the 
examiner indicated that it would "certainly seem that this 
is an embolic nature event."   The examiner concluded that 
"whether this is infectious or of other etiology is to be 
determined."

A July 1998 follow-up private outpatient treatment report 
indicated that the veteran had vasculitis, but did not have 
the typical rheumatoid vasculitis, despite a high titer 
rheumatoid factor.  The examiner stated that the veteran had, 
"disturbingly, what appears to be an embolic phenomenon, 
with only low-grade inflammatory changes but nothing on 
funduscopic exam per Dr. D. to suggest a vasculitis."  The 
examiner added the following:

We can't find a site for embolization or 
etiology unless he does have an embolic 
process coming from his aortic valve.  
The positive P-ANCA, associated with 
renal abnormalities, suggest a 
glomerulonephropathy with vasculitis.  He 
has no evidence for Wegener's 
granulomatosis clinically.  Certainly, 
this diagnosis cannot be totally excluded 
and should be re-evaluated periodically.

A November 1998 private hospitalization report indicated that 
the veteran was admitted to the hospital with acute 
unresponsiveness, possible sepsis, and renal disease.  After 
admission, the veteran was diagnosed with massive 
intracerebral hemorrhage with mass effect and herniation and 
respiratory failure, possible sepsis, with some form of 
underlying immunologic renal disorder.  The physician noted 
that the veteran's wife indicated that the veteran was up 
that morning and was complaining of some nausea when he 
suddenly lost consciousness and had some seizure activities 
and was barely breathing.  He was brought to the hospital via 
paramedics and was currently not responsive and on a 
ventilator.  The physician noted that the veteran had a 
history of thrombocytopenia with some form of immunologic 
renal disorder, and that he had been under the regular care 
of a hematologist and a rheumatologist for renal and 
hematologic disorders.  The physician also noted that about a 
year prior the veteran had presented with petechiae and 
thrombocytopenia.

Another physician's report indicated that the veteran had 
massive intracranial bleed on the right parietal temporal 
location with midline shift and herniation, and a severe 
degree of encephalopathy with coma, without any brainstem 
reflexes which could be detected at the time.  The physician 
stated that the etiology of the bleed was not clear.  The 
physician commented on the possible etiology as follows:

The possibilities of vasculitis on an 
immunological basis, as the patient has 
some unknown immunololgical disorder 
which might have led to this bleed, needs 
to be considered.  Other possibilities 
include bacterial endocarditis with 
ruptured mycotic aneurysm or vasculitis 
leading to bleed needs to be considered 
as well.

A CT-scan report from the veteran's hospitalization indicated 
that there was a large intraparenchymal hematoma.  The 
examiner stated "I suspect the etiology of the hemorrhage is 
hypertension."

The veteran died in November 1998.  The cause of death listed 
on the death certificate was massive intracerebral 
hemorrhage, spontaneous.

A November 1998 private hospitalization report indicated a 
final diagnosis of massive intracerebral hemorrhage.

A June 2000 statement from the appellant's representative 
asserted that the veteran died of diseases linked to Agent 
Orange and/or other herbicide exposure during the Vietnam 
War.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  When 
any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2002).

Service connection may be granted on a presumptive basis for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  These diseases are limited to non-Hodgkin's 
lymphoma, soft-tissue sarcoma, chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
porphyria cutanea tarda, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), multiple myeloma, Type 2 
diabetes, acute and subacute peripheral neuropathy, and 
prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 
38 C.F.R. § 3.309(e) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Service connection for cause of death

Based on review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for cause of the veteran's death.

Initially, the Board notes that although the veteran received 
a Combat Action Ribbon, the appellant does not allege that 
the veteran had previously alleged that hypertension, edema 
with purpuric eruption, aortic stenosis, tricuspid 
insufficiency, left ventricular hypertrophy, thrombocytopenia 
with hypergammaglobulinemia, polyarthritis with 
thrombocytopenia, probably autoimmune in nature, associated 
with normochromic, normocytic anemia, recent onset, 
microhematuria, vasculitis, decreasing renal function, 
abnormal liver function, inferotemporal branch retinal artery 
occlusion, left eye, with white embolus in the vessel, Roth 
spot, right eye, vascular leakage on the disc of each eye, 
left eye visual loss, or an immunological disorder began in 
combat.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2002).  The cause of death was 
listed on the death certificate as "massive intracerebral 
hemorrhage, spontaneous."  In addition, a private hospital 
report from the day before the veteran died indicated that 
the suspected etiology of the hemorrhage was hypertension.  
Further, in the recent months before the veteran's death, he 
had been diagnosed with the following:  edema with purpuric 
eruption; aortic stenosis; tricuspid insufficiency; left 
ventricular hypertrophy; thrombocytopenia with 
hypergammaglobulinemia; polyarthritis with thrombocytopenia, 
probably autoimmune in nature, associated with normochromic, 
normocytic anemia, recent onset; microhematuria; vasculitis; 
decreasing renal function; abnormal liver function; 
inferotemporal branch retinal artery occlusion, left eye, 
with white embolus in the vessel; Roth spot, right eye; 
suggestion of vascular leakage on the disc of each eye; left 
eye visual loss; and an immunological disorder, etiology 
unknown.

The veteran's service medical records are negative for 
complaints related to the heart, vascular system, brain, 
liver, kidney, skin, or eyes, except for left eye visual 
loss.  The veteran's left eyesight was recorded as 20/20 on 
entrance into service and 20/75 on the veteran's discharge 
from service.  However, even though there was evidence of 
left eye vision loss in service, there is no evidence that 
this loss of vision caused or substantially contributed to 
the veteran's death.  There is nothing in the record to 
suggest that the inservice loss in vision was associated with 
the fatal disease process.  The cause of death was recorded 
as massive intracerebral hemorrhage.  The medical evidence 
shows that the veteran's physicians were unsure of the 
etiology of the hemorrhage or of the loss of vision; however, 
the evidence does not provide any link between the veteran's 
inservice left eye visual loss and the brain hemorrhage which 
caused his death.  Regarding the veteran's other diagnoses, 
clinical evaluations of the heart, vascular system, and eyes 
were normal as reported in the veteran's discharge 
examination report, nor were there findings of embolus, 
vascular leakage of the eyes, or hypertension in service.

The Board notes that the appellant has asserted that the 
veteran's death was caused by his exposure to herbicide 
agents in Vietnam.  The record is devoid of any medical 
opinion relating any of the veteran's diagnoses to exposure 
to herbicide agents.  Further, service connection on a 
presumptive basis for exposure to herbicides in Vietnam is 
limited to the following diagnoses:  non-Hodgkin's lymphoma, 
soft-tissue sarcoma, chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, porphyria 
cutanea tarda, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), multiple myeloma, Type 2 
diabetes, acute and subacute peripheral neuropathy, and 
prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 
38 C.F.R. § 3.309(e) (2002).  The veteran has not been 
diagnosed with any of these presumptive diseases, and thus 
service connection cannot be granted on a presumptive basis.

The Board also notes that the veteran was diagnosed with 
polyarthritis, anemia, brain hemorrhage, edema with purpuric 
eruption, and hypertension.  Service connection for 
arthritis, anemia, brain hemorrhage, purpura, and 
hypertension may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309(a) (2002).  In this case, service 
connection is not warranted on a presumptive basis because 
the first objective findings of these diseases were in 1998, 
which is over 30 years after the veteran's discharge from 
service.  The most probative evidence, including the medical 
evidence and the veteran's own reporting for treatment 
purposes, reflects that his numerous medical concerns were of 
recent onset, rather than an in-service onset.

The Board finds that the preponderance of the evidence is 
against the grant of service connection for cause of death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


b.  Section 1151

The Board notes that the appellant did not claim entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151; however, this issue was addressed in 
the June 1999 rating decision on appeal and has been 
certified for appeal.

Although there may be a theoretical VCAA deficiency, the 
appellant has not alleged any VA involvement in the cause of 
the veteran's death.  Thus, sending a VCAA letter as to this 
specific issue would be an exercise in futility.
 
Dependency and indemnity compensation may be payable for 
death resulting from VA hospitalization, medical or surgical 
treatment.  See 38 U.S.C.A. § 1151.
 
This section of Title 38 of the United States Code was 
amended by Pub. L. No. 104-204, effective October 1, 1997, to 
limit the payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The Board notes that the appellant's claim was 
filed after October 1, 1997.  Therefore, the amended law is 
applicable to this Section 1151 issue.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  
 
In pertinent part, section 1151, as amended, provides that 
dependency and indemnity compensation shall be awarded for a 
qualifying death of a veteran as if such death were service-
connected.  For purposes of this section, a death is 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.
 
In this case, there is no indication that the veteran was 
treated at a VA facility.  There is no allegation that the 
veteran was treated at a VA facility or that the veteran was 
treated under any laws administered by VA.  The appellant has 
not advanced a specific allegation for dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 and her 
substantive appeal, when read in the most broad manner, does 
not implicate 38 U.S.C.A. § 1151.  Regardless, because this 
issue has been certified for appellate review, the Board must 
address this issue.

The Board has reviewed the evidence of record and finds that 
there is no legal basis to grant this claim.  The evidence 
does not show that the veteran was treated during his 
lifetime at a VA facility, to include hospitalization or an 
examination.  Without evidence that the veteran was treated 
at a VA facility, dependency and indemnity compensation under 
the provisions cannot be granted.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

